                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


KRISTY LOPEZ, as parent
and best friend of her minor child,
J.L.,

                       Plaintiff,

v.                                                                 No. 2:18-cv-00871-MV-KRS

HOBBS MUNICIPAL SCHOOL DISTRICT;
TJ PARKS, in his official capacity as
Superintendent of the Hobbs Municipal School District,
JOSE MARES, in his official capacity as
the Hobbs High School Boys Varsity Head
Soccer Coach; GREG HASTON, in his official capacity
as Athletic Director of Hobbs High School; BRENDA
WILSON, in her official capacity as
Athletic Director of Hobbs High School;
ZEKE KANEY, in his official capacity as
Assistant Principal of Hobbs High School;
JANE DOES I-X; JOHN DOES, I-X; and
BLACK AND WHITE ENTITIES, I-X,

                       Defendants.

                 ORDER ADOPTING JOINT STATUS REPORT AND
              PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on January 17, 2019 the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan (Doc. 21), and adopted it as modified

by the dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
